           Case 2:18-cv-01316 Document 132 Filed 10/15/18 Page 1 of 1 PageID #: 596

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 10/15/2018                                                                Case Number 2:18-cv-01316
Case Style: Davis vs. Justice
Type of hearing Telephonic Status Conference
Before the honorable: 2515-Johnston
Court Reporter Ayme Cochran                                                     Courtroom Deputy Staci Wilson
Attorney(s) for the Plaintiff or Government John Adams,James Cole,Tacy Flint,Lonnie Simmons,Heather Sultanian


Attorney(s) for the Defendant(s) Abby Cunningham,Caleb Ellis,Elizabeth Grant,Paul Martin,Kelli Talbott,Zachary Viglianco


Law Clerk Lesley Shamblin                                                    Probation Officer N/A
                                                         Trial Time




                                                       Non-Trial Time
Pretrial conference (including settlement and telephone conferences).



                                                        Court Time
4:00    to 4:10
Total Court Time: 0 Hours 10 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Scheduled Start: 4:00 p.m.
Actual Start: 4:00 p.m.

Parties present telephonically. Court addresses status of case.

Court recessed: 4:10 p.m.
